STONE, C. J.
The Constitution, Art. 1, § 7, secures to every one on trial for a public offense the right “to be confronted by the witnesses against him.” This constitutional right would lose half its value, if the kindred right of cross-examination were denied. That right is probably and generally the most effective instrumentality for eliciting the witness’ “means of obtaining correct and certain knowledge of the facts to which he bears testimony.”—1 Greenl. Ev., § 446. It is only by virtue of it, and of .its presumed exercise, that testimony once given may be proved, after the death of the witness, in a subsequent trial between the same parties concerning the same subject-matter.—Marler v. State, 2 Ala. 55; 3 Brick. Dig. 441, §§ 523 et seq. The Circuit Court erred in denying to the accused the right to cross-examine the witness Boggus on his re-examination. It was clearly permissible to ascertain the grounds or sources of his knowledge, of that which he had testified to as a fact.
There is nothing in the other objections urged.
Reversed and remanded.